DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 17 February 2022.  Claims 1-4 and 6 are currently pending of which claims 1, 4 and 6 zero currently amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites two embodiments, a first embodiment wherein the alloying elements are introduced into the electrolyte melt “by dissolving the alloying elements from the low-consumable anode only” or wherein the alloying elements are introduced into the electrotype melt “by dissolving the alloying elements simultaneously from the low-consumable anode and from at least one of oxides, fluorides, and carbonates of the alloying elements added to the electrolyte melt”.  However, later in the claim, the claim reads “wherein introducing the alloying elements into the electrolyte melts is carried out periodically at a feed rate that ensures constant concentration of the alloying elements in the electrolyte melt and in the produced aluminum-based alloy”.  However, it is unclear as to how, in an embodiment wherein the alloying elements come from the low-consumable anode only, there can be periodic introduction, a feed rate of any amount or a constant concentration ensured.  Therefore, for the purpose of Examination it has been interpreted that the limitations direct3ed to the feed rate apply only to the later embodiment for the purpose of broadest reasonable interpretation of the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. RU 2401327 to Zajikov et al. (Zajikov) in view of Foreign Patent Document No. EP 3 075 875 to Kores et al. (Kores).
As to claim 1, Zajikov teaches a method of forming aluminum-based alloys by electrolysis in an aluminum pot comprising dissolving of alloying elements from slightly soluble anodes, the method comprising the steps of introducing alloying elements into molten cathode aluminum by the dissolution from the slightly soluble anode, reducing the alloying elements from the anode to produce an aluminum alloy product at the cathode and determining the percentages of elements in the alloy product (Translation Page 2, Lines 50-64; Page 3, Lines 82-89; Figure 1).
However, Zajikov fails to further teach that after analysis the concentration of the alloy is changed by the addition of alloying elements in the form of master alloys, Zajikov teaching that various compositions of alloys can be achieved but failing to address specifics.  
However, Kores also discusses the production of aluminum alloys and teaches specific desired composition ranges for specific products, i.e. aerosol cans, and teaches that an electrolytically produced aluminum base can be brought to a desired composition with the use of master alloys (Paragraphs 0013 and 0014).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Zajikov with the additional step of Kores of bringing the electrolytic aluminum to a desired concentration with master alloys in order to allow for the production of useful aluminum alloy products such as aerosol cans as taught by Kores.  
As discussed in the 35 USC 112 rejections above, for a broadest reasonable interpretation of the claims, it has been interpreted that the limitation of feeding the alloying elements applies only as an embodiment of the claims wherein the alloying elements are dissolved from the anode and alloying elements added as oxides, fluoride or carbonates.  However, the claims also include embodiments wherein the elements only come from the anode and thus the limitations of the feed rate are considered to not apply to the embodiment as taught by Zajikov.  
As to claim 2, the combination of Zajikov and Kores teaches the apparatus of claim 1.  Zajikov further teaches that the electrolyte melt is formed of an alumina cryolite melt, thus an oxide-fluoride melt with the alumina comprising oxide and the cryolite comprising fluoride (Translation Page 2, Lines 52-58).
As to claim 3, the combination of Zajikov and Kores teaches the apparatus of claim 1.  Zajikov further teaches that the anode comprises a metal alloy (Translation Page 2, Lines 71-76).
As to claim 4, the combination of Zajikov and Kores teaches the apparatus of claim 1.  Zajikov further teaches that the percentages are determined by “analytic methods” (are analyzed) (Translation Page 3, Lines 86-89).
As to claim 6, the combination of Zajikov and Kores teaches the apparatus of claim 1.  As discussed above, Zajikov teaches the embodiment in the claims wherein the alloying elements are provided only from the low-consumable anode.  As discussed in the 35 USC 112 rejections above, for a broadest reasonable interpretation of the claims, it has been interpreted that the limitation of feeding the alloying elements applies only as an embodiment of the claims.  Thus the claim limitations of claim 6 are further narrowing the alternative embodiment of claim 1 and are therefore optional limitations.  

Response to Arguments
Applicant's arguments filed 17 February 2022 have been fully considered but they are not persuasive.
Applicants argue that the claims are directed to “the simultaneous addition of the alloying elements from both the low consumable anode and the oxides, fluoride and carbonates”.  However, even if this is the intend, the claims do not state this, the claims specifically include an embodiment, presented in the alternative via use of the word “or”, of “dissolving the alloying elements from the low-consumable anode only”.  It appears that perhaps applicants intend to claim that the method comprises performing both alternatives at different times during the method such that the combination of the two results in a constant concentration of the alloying elements, i.e. not providing additional alloying elements besides from the low consumable anode until later in the process.  
Applicants further argue against the combination of McMinn and Zajikov.  However, as necessitated by amendments these rejections have been withdrawn and the claims have been newly rejected over Zajikov in view of Kores.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794